COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NOS. 2-09-338-CR
                                       2-09-339-CR

LEROY GARY RUSHING III                                             APPELLAN

                                                                   T

                                            V.

THE STATE OF TEXAS                                                      STATE

                                         ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                         ----------

                MEMORANDUM OPINION 1 AND JUDGMENT
                                         ----------
       W e have considered “Appellant's Motion To Dismiss Appeals.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App. P.

43.2(f).
                                                      PER CURIAM

PANEL: W ALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 20, 2010



       1
            See Tex. R. App. P. 47.4.